Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 26 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because claim 26 recites “A computer readable medium”. A computer readable medium covers transitory mediums which are non-statutory.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
Claim 25 recites following “means for” limitations that are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112:
(a) “means for determining a cyclic redundancy check (CRC) length….”
(b) “means for communicating with a wireless device…..” 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 7-11, 13, 17, 19-23, 25 and 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2018/0254794 A1).
Claims 1, 13, 25 and 26:
Lee discloses an apparatus/method for wireless communications, comprising: at least one processor configured to (See fig. 1C Node B. fig. 1B WTRU): determine a cyclic redundancy check (CRC) length, (See paras 199-200, CRC sizes for DCI based on the payload size of the DCI), wherein the CRC length is determined by: in response to determining that a parameter of the transmission is greater than a threshold, determining a first CRC length (See paras 199-200, “If a DCI payload size is larger than a predefined threshold, a second CRC size (e.g., 16 bits) may be used.”), or
in response to determining that a parameter of the transmission is less than or equal to the threshold, determining a second CRC length less than the first CRC length (See paras 199-200, “if a DCI payload size is smaller than a predefined threshold, a first CRC size (e.g., 8 bits) may be used”); and communicate with a wireless device via the transmission of the control channel with the determined CRC length (See para 198, BS/WTRU using DCI to schedule data. Also see abstract common/dedicated DL control channel); and a memory coupled with the at least one processor (See fig. 1C Node B. fig. 1B WTRU).
With regards to claim 26, a computer readable medium storing computer executable code, the computer executable code, when executed by a processing system (See fig. 1C Node B. fig. 1B WTRU).
Claims 5 and 17:
Lee discloses that the determination is based on a type of the wireless device (See paras 199-200, wireless device category or capability). 
Claims 7 and 19:
Lee discloses that the determination is based on a search space used for the transmission of the control channel (See paras 199-200, “A CRC size of 0 may be used for a DCI in a defined search space that may include a single CC candidate”. In other words, if there is a single CC candidate in the search space, the size of the CRC would be 0).
Claims 8 and 20:
Lee discloses that the determination is based on a time dependent parameter (See paras 199-200, “A CRC size of 0 may be used for a defined service type which may use a low latency connection (e.g., ultra-low latency service). A CRC size of 0 may be used for a DCI in a defined search space that may include a single CC candidate”. Also see para 189, “A (e.g., each) search space may include one or more CC candidates. The number of search spaces may change over time. For example, the number of search spaces may be determined based on a subframe number”. Time dependent parameter could be a service type which requires low latency. CRC size 0 is used for SS that has a single CC candidate. Wherein the SS is determined based on subframe number. In other words, CRC size 0 is determined based on the subframe number).
Claims 9 and 21:
Lee discloses that the time dependent parameter comprises a subframe index (See paras 199-200, “A CRC size of 0 may be used for a DCI in a defined search space that may include a single CC candidate”. Also see para 189, “A (e.g., each) search space may include one or more CC candidates. The number of search spaces may change over time. For example, the number of search spaces may be determined based on a subframe number” CRC size 0 is used for SS that has a single CC candidate. Wherein the SS is determined based on subframe number. In other words, CRC size 0 is determined based on the subframe number).
Claims 10 and 22:
Lee discloses that the determination is based on a traffic type of the control channel (See para 199-200, CRC sizes for DCI. The size of CRC is determined based on traffic type).
Claims 11 and 23:
Lee discloses that the control channel is at least one of a downlink control channel or a sidelink control channel (See para 199-200, Downlink Control Information (DCI). Abstract: common/dedicated DL control channel).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Yoshimoto et al. (US 2017/0126439 A1).
Claims 2 and 14:
Lee discloses that the determination is based on an indication, of the CRC length to be used for the transmission of the control channel (See paras 199-200, CRC size for DCI is based on wireless device capability).
Lee doesn’t discloses that the indication is indicated on another control channel.
Yoshimoto discloses that the indication is indicated on another control channel (See para 144, “The PUCCH may be used for transmitting information (UE Capability) which indicates that the terminal apparatus includes the advanced reception function”).
Lee’s wireless device capability can be received via PUCCH as disclosed by Yoshimoto.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lee with the teachings of Yoshimoto to improve the method . 
Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Godley et al. (US 2015/0117349 A1).
Claims 3 and 15:
Lee doesn’t discloses that the determination is based on an indication, indicated via radio resource control (RRC) signaling, of the CRC length to be used for the transmission of the control channel.
Godley discloses that the determination is based on an indication, indicated via radio resource control (RRC) signaling, of the CRC length to be used for the transmission of the control channel (See para 254, RRC procedure defines the size of CRC).
Lee’s UE could be modified to receive RRC wherein the CRC size of the DCI is indicated.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lee with the teachings of Godley to improve the method disclosed by Lee by including the feature of determining CRC size based on an indication, indicated via RRC signaling. The motivation to combine would have been to let the UE know the determined CRC size for the DCI and the DCI can be decoded successfully. 
        Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of
Yi (US 2017/0373794 A1)
Claims 4 and 16:
Lee discloses that the determination is based on the size of the transmission of the control channel (See paras 199-200, CRC size based on the payload size for the DCI).
Lee doesn’t disclose that the determination is based on a transport block size of the transmission.
Yi discloses that the determination is based on a transport block size of the transmission (See paras 50-51, “the length of CRC may be determined based on TBS”).
Lee’s payload data can be fragmented into short TBSs and CRC size is generated accordingly as disclosed by Yi.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lee with the teachings of Yi to improve the method disclosed by Lee by including the feature of determining CRC size based on TBS. The motivation to combine would have been to minimize hardware complexity and enhance reliability of the data transmission by dividing the data into short TBSs and attaching short CRCs.

      Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Guan et al. (US 2011/0267996 A1).
Claims 6 and 18:
Lee doesn’t disclose that the determination is based on whether the transmission of the control channel comprises a broadcast transmission.
Guan discloses that the determination is based on whether the transmission of the control channel comprises a broadcast transmission (See para 75, system information on broadcast channel use 8/16 bits CRC).
Lee’s CRC size determination can be modified with Guan’s method wherein the SI uses 8/16 bit CRC.
.
Claims 12 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Lyu et al. (US 2018/0198569 A1)
Claims 12 and 24:
Lee doesn’t disclose that the control channel is an uplink control channel and wherein the second CRC length is eight bits.
Lyu discloses that the control channel is an uplink control channel and wherein the second CRC length is eight bits (See para 217, 8 bit CRC for UCI).
Lee’s CRC determination for DCI in the DL can be modified to add Lyu’s CRC size for UCI communication in the UL.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lee with the teachings of Lyu to improve the method disclosed by Lee by including the feature of control channel being UL control channel and second size being 8 bits. The motivation would have been to minimize hardware complexity and enhance reliability of the transmission in the UL by attaching short CRCs.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHIM S BHATTI whose telephone number is (571)270-7748.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HASHIM S. BHATTI
Primary Examiner
Art Unit 2472



/HASHIM S BHATTI/Primary Examiner, Art Unit 2472